  Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 1 of 10




ATTACHMENT E-1 – PLAINTIFFS’ MOTIONS IN LIMINE

          IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                         Plaintiffs,
       v.                                  C.A. NO.: 16-cv-01670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.

                  PLAINTIFFS’ MOTIONS IN LIMINE

      Plaintiffs DHI Group, Inc. and Rigzone.com, Inc. (collectively,

“Plaintiffs”) file these Motions in Limine and request that the Court preclude

Defendants from—in the presence of the jury (either directly or indirectly),

upon voir dire, statement of the case, examination of witnesses, argument,

objections, or in any other manner—presenting, referencing, or introducing

the existence of, or evidence, argument, or material from or related to the

matters set out below:
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 2 of 10




1. Any statement that tends to inform the jury of the effect of their
   answers to specific questions asked of them in the Verdict Form. See
   Cate v. Good Bros., Inc., 181 F.2d 146, 149 (3d Cir. 1950); Thedorf v. Lipsey,
   237 F.2d 190 (7th Cir. 1956); Ratigan v. New York Cent. R.R. Co., 291 F.2d
   548, 554 (2d Cir. 1961); Lowery v. Clouse, 348 F.2d 252, 260–61 (8th Cir.
   1965).

   Granted __________                                  Denied__________


2. Any reference to the value of Rigzone, DHI, or resumes in the energy
   industry after August of the 2015. The jury must assess damages based
   on the value of the collection of resumes at the time of Kent’s thefts.
   Univ. Computing Co. v. Lykes-Youngstown Corp., 504 F.2d 518, 536 (5th
   Cir. 1974) (“Accordingly the law looks to the time at which the
   misappropriation occurred to determine what the value of the
   misappropriated secret would be to a defendant who believes he can
   utilize it to his advantage, provided he does in fact put the idea to a
   commercial use.”) Any reference to the value of Rigzone, DHI, or
   resumes in the energy industry after the thefts is irrelevant, likely to
   confuse the jury, and unfairly prejudicial. Fed. R. Evid. 401 & 403.
   Prohibiting Defendant from discussing the value of Rigzone after the
   end of Kent’s thefts is especially important in this case because the
   price of oil decreased after Kent stole the resumes, and Defendants
   have expressed their desire to use this fact to suggest that Rigzone
   today is far less valuable than it was at the time of Kent’s hacking.

   Granted __________                                  Denied__________


3. Any suggestion or argument that the resumes stolen by Kent are not a
   “type of information” that is considered a “trade secret” under the
   Texas Uniform Trade Secrets Act (“TUTSA”). Judge Johnson has ruled
   that “[t]he contents of the Rigzone resume database are a compilation
   of resumes which are undeniably a ‘type of information[.]’ Thus, the
                                      2
  Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 3 of 10




     pertinent question is whether the contents of the resume database meet
     the TUTSA’s secrecy and economic value requirements.” (emphasis
     added). DHI Grp., Inc. v. Kent, 397 F. Supp. 3d 904, 919 (S.D. Tex. 2019).

     Granted __________                                Denied__________


  4. Any statement or argument that is contrary to David Kent’s guilty plea
     is barred by collateral estoppel. See e.g., SEC v. Causey, 2015 WL
     7301080 at *2 (S.D. Tex. 2015) (“If the prior suit is a criminal case,
     followed by a civil suit, the general rule is that collateral estoppel
     applies, regardless of whether the prior criminal conviction was based
     on a jury verdict or a guilty plea.”). Such arguments include, but are
     not limited to: (1) Kent accessed client information from the Rigzone
     database without authorization; (2) the purpose of the unauthorized
     access was to increase the membership of OilPro; (3) the resumes were
     taken for Kent’s commercial advantage and to help OilPro; (4) Kent
     understood that what he was doing was “wrong” and was a “crime;”
     and (5) gaining new members would have increased the value of
     OilPro to potential acquirers. See Transcript of Plea Hearing, S.D.N.Y.
     Dec. 19, 2016 at 8:23-9:3, 9:9-15, 13:6-9, 13:23-14:2, 15:9-15; attached as
     Ex. 1.

Granted ___________                               Denied_____________

  5. Any evidence, statement, or argument that David Kent served time in
     prison or has paid any financial penalties and/or fines to the U.S.
     government. The probative value of admitting this evidence is
     substantially outweighed by its prejudicial effect. See Fed. R. Evid. 401
     & 403. The sole purpose of the introduction of information related to
     Kent’s prison sentence or payment of penalties or fines is to create the
     impression that Kent has already paid for his crimes. But this case is
     about valuing the damage caused by Kent, and the fact that he went to


                                      3
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 4 of 10




   prison, or paid penalties or fines to the government, is irrelevant to
   that task.

   Granted __________                               Denied__________


6. Any reference to any monies Kent paid as criminal restitution as part
   of his plea bargain with the Federal government. There are significant
   procedural differences and the goals of criminal restitution differ from
   civil restitution. Paroline v. U.S., 572 U.S. 434, 453 (2014) (“Aside from
   the manifest procedural differences between criminal sentencing and
   civil tort lawsuits, restitution serves purposes that differ from (though
   they overlap with) the purposes of tort law.”). Criminal restitution is
   part of the defendant’s punishment. Rodriguez-Vargas v. Holder, 516
   Fed. Appx 380, 382 (5th Cir. 2013) (“Our settled law confirms that
   restitution ‘is a criminal penalty and a component of the defendant’s
   sentence.’”) (internal citation omitted). Moreover, Plaintiffs have
   minimal participation in the determination of the restitution. U.S. v.
   Sheinbaum, 136 F.3d 443, 448 (5th Cir. 1998) (“The victim has no control
   over the amount of restitution awarded or over the decision to award
   restitution. Moreover, the decision to impose restitution generally
   does not turn on the victim’s injury, but on the penal goals of the State
   and the situation of the defendant.”). Furthermore, the probative
   value of admitting this evidence is substantially outweighed by its
   prejudicial effect. See Fed. R. Evid. 401 & 403. Moreover, it is likely to
   confuse the jury and will distract it from its charge here, which is to
   evaluate the damages suffered by DHI due to Kent’s conduct without
   reference to any punishment already imposed on David Kent.

   Granted __________                               Denied__________


7. Any evidence, statement, or argument regarding David Kent’s faith or
   religious beliefs. Evidence of a party’s religious beliefs is not
   admissible to attack or support credibility. See Fed. R. Evid. 610.
                                    4
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 5 of 10




   Granted __________                              Denied__________


8. Any evidence, statement, or argument that David Kent is sick, in poor
   health, may die, or has suffered medical hardship, or that he may die
   soon. The probative value of admitting this evidence is substantially
   outweighed by its prejudicial effect. See Fed. R. Evid. 401 & 403.
   Although Mr. Kent’s illness is unfortunate, sympathy for Kent or his
   family should be excluded as not impact the jury’s evaluation of the
   value of what Kent stole at the time he stole it.

   Granted __________                              Denied__________


9. Mr. Kent and his lawyers should not be permitted to introduce, refer
   to, or show any photographs of his wife or children, except as it relates
   specifically to Kent’s decision to make his wife President of Oilpro
   after his arrest. That Mr. Kent is married or has children is irrelevant
   to the claims, and any reference to them outside of the context of the
   facts of this case is irrelevant and designed to distract the jury from
   objectively evaluating the value of what Kent stole at the time he stole
   it. Fed. R. Evid. 401 & 403.

   Granted __________                              Denied__________


10. Any reference to David Kent’s arrest, letters he wrote while in prison,
    or suggestion that Kent was somehow a victim of government
    overreach. Kent has produced copies of letters he sent his wife and
    family while in prison, as well as security footage of federal agents
    approaching and entering Kent’s home to effectuate his arrest. Such
    evidence is irrelevant to the jury’s task in this case, which is to
    determine whether Kent is liable under the theories asserted and
    award damages without regard to or consideration of Mr. Kent’s
                                   5
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 6 of 10




   treatment previously as a result of his criminal acts or any other
   penalties or consequences that have flowed to Kent or his family as a
   result of his criminal acts. Fed. R. Evid. 401 & 403.

   Granted __________                             Denied__________


11. Any reference to the United States’ estimate of damages in connection
    with the criminal proceedings arising out of David Kent’s conduct.
    Those estimates were made in connection with the assessment of
    criminal penalties and have no bearing on civil damages, which are the
    only damages at issue in this case. See also arguments and citations
    referenced above in MIL #6. Fed. R. Evid. 401 and 403.

   Granted __________                             Denied__________


12. Any reference to estimates of damages prepared by Plaintiffs in
    connection with Kent’s criminal case. Those estimates were made in
    connection with the assessment of criminal penalties and have no
    bearing on civil damages, which are the only damages at issue in this
    case. See also arguments and citations referenced above in MIL #6.
    Fed. R. Evid. 401 and 403.

   Granted __________                             Denied__________


13. Any reference to the non-appearance at trial of any person identified
    as having knowledge of relevant facts or other potential witness or to
    comment or speculate as to the reason for the non-appearance or the
    probable testimony of such a witness. Fed. R. Evid. 402, 403.
    McClanahan v. U.S., 230 F.2d 919, 925–26 (5th Cir. 1956).

   Granted __________                             Denied__________


                                   6
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 7 of 10




14. Any negative reference or suggestion that a negative inference may
   be drawn when a witnesses’ testimony is offered by deposition excerpt
   or video within the Federal Rules of Civil Procedure is improper and
   should be prohibited. Any such comments are irrelevant and unfairly
   prejudicial under Rule 403.

   Granted __________                               Denied__________

15. Any alleged failure or refusal on the part of Plaintiffs or their counsel
    to provide the Defendants with discovery, or any suggestion that
    Plaintiffs have not engaged in good faith discovery or have withheld
    or failed to produce any document or other material to which the
    Defendants claim to be entitled. Fed. R. Evid. 402, 403.

   Granted __________                               Denied__________


16. That settlement negotiations have, or have not, taken place between
    Plaintiffs and Defendants. Fed. R. Evid. 408, 403(b).

   Granted __________                               Denied__________


17. Any demonstrative evidence that has not previously been shown to
    Plaintiffs’ counsel outside the presence of the jury.

   Granted __________                               Denied__________


18. That any party will have to pay attorneys’ fees, or any reference to the
   amount or basis of any attorneys’ fees, unless a claim for recovery of
   attorneys’ fees in the case will be submitted to the jury.


   Granted __________                               Denied__________

                                    7
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 8 of 10




19. Any argument or suggestion that an award damages will cause David
   Kent or his family privation or financial hardship.


   Granted __________                             Denied__________


20. Any argument or suggestion that the jurors should put themselves in
   the position of a party. Such suggestions, arguments or statements are
   prejudicial appeals to sympathy and/or violate the longstanding
   prohibition against invoking the “Golden Rule.” Brown v. Parker
   Offshore Drilling Corp., 410 F.3d 166, 180 (5th Cir. 2005).


   Granted __________                             Denied__________


21. Any suggestion that Kent’s theft of Rigzone’s resumes is in any way
    equivalent to, or like “scraping.” Defendant’s previous attempt to do
    so, during the sentencing phase of his plea bargain, was soundly
    rejected by Judge Cote:

            The defense submissions I think are trying to
            create a false equivalence with respect to the
            activity of the victim. They assert that the victim
            invaded Oil Pro's computer system engaging by
            implication in the same activity that the
            defendant engaged in when he hacked Rig Zone's
            computer system. I don't think they are
            equivalent or the same. And indeed, I don't know
            that anything that Rig Zone did here or the victim
            did here was a violation of law but as I
            understand it, what happened was that public
            information on Oil Pro's website was scraped.
            And it may have been a violation of the terms of

                                   8
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 9 of 10




            use but as sadly, we know in this computerized
            age there are all kinds of scraping technologies
            out there that are used everyday of the week by a
            variety of ventures and there are various ways
            that one tries to prevent your information being
            scraping. But it is of an all together different kind
            of activity than the kind of hacking in which the
            defendant engaged.

   Sentencing Hearing, S.D.N.Y. Oct. 6, 2017 at 10:7-22; attached as Ex. 2.


   Granted __________                               Denied__________


22. Any reference to any ex parte statement of any witness or alleged
    witness, other than an adverse party or agent of an adverse party,
    unless and until such witness has been called to testify and has given
    testimony conflicting with such ex parte statement. A deposition or a
    statement in business records that have been proven up as required by
    the Rules of Evidence is not an ex parte statement.


   Granted __________                               Denied__________




   Signed on this ____ day of ____________________, 2020.



                                              _________________________

                                              HON. DAVID HITTNER


                                    9
Case 4:16-cv-01670 Document 290-8 Filed on 04/17/20 in TXSD Page 10 of 10




                                   10
